            Case 7:20-mj-07281-UA Document 41 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
                                                    :
UNITED STATES OF AMERICA
                                                    :      20 Mag. 7281

        -against-                                   :      ORDER
                                                :
Patricia Riccardi
                                                    :
                 Defendant
                                                    :
------------------------------------X

        Judith C. McCarthy, United States Magistrate Judge:

       It is hereby ORDERED that the defendant’s bail be modified to include a curfew, with
hour to be set by Pretrial Services, enforced by Radio Frequency Location Monitoring, in lieu of
GPS Location Monitoring.




   Dated: White Plains, New York
                       2020
           September __,


                                                    SO ORDERED:




                                            _________________________
                                            __________________  ___
                                                                  _
                                                   JJudith C. M
                                                      dith C  McCarthy
                                                                C th
                                            United States Magistrate Judge
